UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-6416



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DELROY LINDBURGH AMBURSLEY,

                                                Defendant - Appellant.



                              No. 97-6744



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DELROY LINDBURGH AMBURSLEY,

                                                Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-93-53-H, CR-93-52-H, CA-97-51-4-H)


Submitted:   September 25, 1997             Decided:   October 22, 1997
Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


No. 97-6416 affirmed and No. 97-6744 dismissed by unpublished per
curiam opinion.


Delroy Lindburgh Ambursley, Appellant Pro Se.     Jane H. Jolly,
Assistant United States Attorney, Fenita Talore Morris, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Appellant appeals the district

court's orders denying his motion for a new trial under Fed. R.

Crim. P. 33 and declining to grant recusal under either 28 U.S.C.

§ 144 (1994) or 28 U.S.C. § 455 (1994). The district court also

denied Appellant's request to hold his 28 U.S.C.A. § 2255 (West

1994 & Supp. 1997) motion in abeyance. We have reviewed the record

and the district court's opinion denying the motion for a retrial

and find no reversible error. Accordingly, we affirm that order on

the reasoning of the district court. United States v. Ambursley,

No. CR-93-53-H (E.D.N.C. Mar. 5, 1997).

     With respect to the appeal of the district court's order de-

clining to recuse itself, we dismiss the appeal for lack of juris-

diction because the order is not appealable. This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

Consequently, we dismiss the appeal as interlocutory. Appellant's

motion in this court to hold his 28 U.S.C. § 2255 proceedings in

abeyance pending the disposition of appeal No. 97-6416 is denied as

moot. We also deny Appellant's "Motion for Determination An[d] Pe-

tition for Order of Remand of 28 USCA 2255 Back to District Court."


                                3
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                        No. 97-6416 - AFFIRMED

                                        No. 97-6744 - DISMISSED




                                4